United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.N., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
WARFARE CENTER -- AIRCRAFT DIVISION,
Lakehurst, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2443
Issued: July 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 12, 2008 appellant filed a timely appeal from a June 10, 2008 nonmerit
decision of the Office of Workers’ Compensation Programs denying reconsideration of a May 1,
2007 merit decision denying her traumatic injury claim. As over a year has passed since the date
of the most recent merit decision dated May 7, 2007 and the filing of this appeal dated
September 12, 2008, the Board lacks jurisdiction over the merits of appellant’s claim.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

1

See 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).

FACTUAL HISTORY
On November 29, 2006 appellant, a 42-year-old educational technologist, filed a
traumatic injury claim (Form CA-1) for arm pain, emanating from her arm pit area and radiating
into her hand. She attributed her injury to an incident on November 17, 2006 when, while
arranging a classroom, moving furniture, cribs, shelves and rugs, she experienced pain in her arm
that radiated into her hand.
In a November 28, 2006 report, Dr. Susan Mason, a Board-certified internist, reported
that examination of appellant’s left arm revealed tenderness to palpation on the proximal anterior
side. She diagnosed appellant with cervical neuritis. In two earlier evaluations dated
November 27 and 28, 2006, Dr. Mason diagnosed appellant with left arm pain and recommended
appellant for light duty with restrictions.
In a December 4, 2006 report, Dr. Mason diagnosed appellant with cervical neuritis at
C6-7. Examination of appellant’s left arm revealed tenderness to palpation of the proximal and
axilla region. Dr. Mason also observed tenderness in the upper ventral arm to deep palpation.
Appellant submitted an unsigned December 11, 2006 report concerning her initial visit to
a doctor’s office. The report was not signed by a physician or printed on paper indicating the
name of the physician or the physician’s practice group.
In a report dated December 22, 2006, Dr. Stephen J. Martino, a Board-certified
neurologist, observed that appellant experienced pain on light palpation in the axilla along with
positive Tinel’s sign at the left elbow and hyperpathia of digits numbers four and five of the left
hand. He noted that whether this arose in the left axilla, elbow or a combination of both could
not be resolved at that time. Dr. Martino also noted that, clinically speaking, appellant appeared
to have nerve irritation. He stated that he would evaluate appellant for the presence of cervical
radiculopathy and plexopathy with a magnetic resonance imaging (MRI) scan of the cervical
spine and left axilla.
In a January 3, 2007 report, Dr. Mason reported that appellant was qualified for light duty
but recommended restrictions consisting of no lifting, no pushing or pulling and no lifting above
the shoulder with her left arm.
In a January 22, 2007 report, Dr. Carlo Rondina, Board-certified radiologist, reported
findings from an MRI scan of appellant’s cervical spine and left brachial plexus. In reviewing
the results of the MRI scan of appellant’s cervical spine, he noted the presence of mild
degenerative changes from C4-5 to C6-7, but without evidence of disc herniation or spinal or
foraminal stenosis. Dr. Rodina also noted the presence of questionable syrinx extending from C3
to T2. Concerning the MRI scan of the left brachial plexus, he reported finding no evidence of
adenopathy or mass lesion involving the brachial plexus.
Appellant submitted results from nerve conduction studies dated January 29, 2007 and
signed by Dr. Martino. In a progress note dated January 29, 2007, Dr. Martino reported that an
MRI scan revealed mild degenerative changes from C4-5 and C6-7 but without evidence of
herniation or spinal or foraminal stenosis. The MRI scan of the plexus was negative for any

2

pathology. Dr. Martino diagnosed appellant with left axillary pain and noted that her symptoms
appeared to be musculoskeletal in nature and that he would recommend that appellant return to
work without restrictions.
In a January 29, 2007 note, Dr. Martino reported that appellant could return to work with
restrictions. In a subsequent evaluation dated January 30, 2007, Dr. Mason reported that
appellant was able to return to full duty.
In a January 30, 2007 report, Dr. Mason diagnosed appellant with cervical neuritis C6-7
and overexertion. She released appellant to return to work with no limitations.
By letter dated March 29, 2007, the Office notified appellant that the evidence of record
was insufficient to support her claim.
Appellant submitted a supplemental factual statement dated April 4, 2007 wherein she
explained: “On November 17, 2006 I had rearranged the classroom, moving cribs, shelves and
large area rugs. Later that day I had felt a pain in my armpit area. I didn’t think much of it,
could have been the under wire from my bra bothering me….”
Appellant submitted no additional medical evidence in support of her claim and by
decision dated May 1, 2007, the Office denied her claim because the evidence of record did not
establish that the alleged incident occurred or that she sustained an injury in connection with this
alleged incident. It specifically found:
“The factual basis of your claim is unclear or unknown. The factual evidence
received is insufficient to establish that an incident occurred on the date, at the
time and/or in the manner you allege. The medical evidence received is
insufficient to establish that you sustained an injury in connection with the
reported incident.”
Appellant disagreed and requested reconsideration on March 22, 2008. In support of her
request, she submitted a duplicate copy of a December 22, 2006 report signed by Dr. Martino as
well as a duplicate copy of a report dated January 22, 2007 signed by Dr. Rondina. Appellant
submitted a duplicate copy of results from a nerve conduction study conducted January 19, 2007
as well as a duplicate copy of a medical treatment note dated January 29, 2007, both of which
were signed by Dr. Martino. She also submitted a medical report dated January 24, 2007, signed
by Dr. Rondina. In his January 24, 2007 medical report, Dr. Rondina reported findings after a
series of x-rays: thin T2 sagittal and axial images. He reported that the additional images, when
compared to appellant’s MRI scan dated January 22, 2007, suggested the possibility of a syrinx
extending from C3 to T2. However, Dr. Rodina also noted that there was no evidence syrinx on
the thin T2 sequences.
Appellant also submitted a personal note dated March 22, 2008, in which she requested
reconsideration of her claim and provided details concerning the injury-causing incident. She
alleged that while moving furniture and carpeting in a classroom on November 7, 2006, she
experienced arm pain, emanating from her arm pit that radiated down into her hand. Appellant
alleged that there was no specific moment, while moving furniture and carpet during which she
felt the pain but, rather, it was noticeable as her day went on. She described the pain as an
3

aggravating pain, rather than a sharp persistent pain, that she experienced while moving around.
Appellant alleged that her symptoms increased to include pain and a tingling sensation in her
fingers. She alleged that on November 28, 2008, she reported her condition to her supervisor,
who sent her to Occupational Health for evaluation, after she was placed on no duty/light duty
and referred to a neurologist.
By decision dated June 10, 2008, the Office denied merit review, finding that appellant’s
new factual evidence was not relevant because the incident had already been accepted, and that
the medical evidence appellant submitted in support of her reconsideration request was
insufficient because it essentially repeated evidence already in the case record.2
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,3 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.4 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.5 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.6
The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record7 and the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.8 While a reopening of a case may be predicated solely on a legal premise not
2

On appeal, appellant submitted additional medical evidence consisting of a personal note dated
September 5, 2008. The Board may not consider evidence for the first time on appeal which was not before the
Office at the time it issued the final decision in the case. 20 C.F.R. § 501.2(c). See J.T., 59 ECAB ___ (Docket No.
07-1898, issued January 7, 2008) (holding the Board’s jurisdiction is limited to reviewing the evidence that was
before the Office at the time of its final decision.) As appellant’s September 5, 2008 personal note was not part of
the record when the Office issued either of its previous decisions, the Board may not consider it for the first time as
part of appellant’s appeal.
3

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.607(a).

6

Id. at § 10.608(b).

7

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Eugene F. Butler, 36 ECAB 393,
398 (1984).
8

D.K., 59 ECAB ___ (Docket No. 07-1441, issued October 22, 2007); Edward Matthew Diekemper, 31 ECAB
224, 225 (1979).

4

previously considered such reopening is not required where the legal contention does not have a
reasonable color of validity.9
ANALYSIS
The Board notes that in its May 1, 2007 decision, the Office denied appellant’s claim
because she had not established that an incident occurred at the time, place and in the manner
alleged, and because the medical evidence was insufficient to establish that she sustained an
injury. In its June 10, 2008 decision, the Office stated that it did not conduct a merit review;
however, it did conclude that appellant had established that the incident occurred in the time,
place and in the manner alleged. As it did accept that the incident occurred in the June 10, 2008
decision, which it previously denied in the May 1, 2007 decision, the Board concludes that the
June 10, 2008 decision constituted a merit review as it changed the basis of the decision.
The Board also finds, however, that appellant has not established that she sustained an
injury arising from this incident on November 17, 2006.
Appellant has submitted a number of reports from Dr. Mason in which she diagnosed
cervical neuritis. She has not however submitted any medical report which explains with
medical rationale how appellant’s work activities involving moving furniture on November 17,
2006 would have caused the diagnosed condition. The Board has held that the fact that a
condition manifests itself or worsens during a period of employment10 or that work activities
produce symptoms revelatory of an underlying condition11 does not raise an inference of causal
relationship between a claimed condition and employment factors.
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.12
Appellant has still not met her burden of proof in this case because she has not submitted
rationalized medical evidence explaining the causal relationship between her diagnosed cervical
condition and the accepted incident of moving furniture at work on November 17, 2006.
9

M.E., 58 ECAB ___ (Docket No. 07-1189, issued September 20, 2007); John F. Critz, 44 ECAB 788,
794 (1993).
10

E.A., 58 ECAB ___ (Docket No. 07-1145, issued September 7, 2007); Albert C. Haygard, 11 ECAB 393,
395 (1960).
11

D.E., 58 ECAB ___ (Docket No. 07-27, issued April 6, 2007); Fabian Nelson, 12 ECAB 155,157 (1960).

12

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

5

CONCLUSION
The Board finds that the Office decision dated June 10, 2008 was a merit decision. The
Board also finds that appellant has not established that she sustained an injury related to the
accepted employment incident of November 17, 2006.
ORDER
IT IS HEREBY ORDERED THAT the June 10, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: July 8, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

